Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to remarks filed 2/17/2021.
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Julia Thomas on 2/25/21.

Please amend the title to read:

	Apparatus and Method for Processing an Audio Signal Using Noise Suppression Filter Values

Response to Amendment
3.	The independent claims have been amended to incorporate previously identified allowable subject matter.
Response to Arguments
4.	Applicant’s arguments filed have been considered and are persuasive.
Allowable Subject Matter
5.	Claims 1-2, 5, 8-10, 13-19 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1 Pessoa et al (2007/0237271), the closest art of record, teaches Apparatus for processing an audio signal (abstract methods and systems for suppressing noise in an input signal; fig 3), comprising:  
5an audio signal analyzer for analyzing an audio signal to determine a plurality of noise suppression filter values for a plurality of bands of the audio signal (abstract; fig 3; 32-38: bands), 
wherein the analyzer is configured to determine the noise suppression filter values so that a noise suppression filter value is greater than or equal to a minimum noise 10suppression filter value, and so that the minimum noise suppression filter value depends on a characteristic of the audio signal (abstract; 38-39; 41-42; 53-55; 58); and  
15a filter for filtering the audio signal, wherein the filter is adjusted based on the noise suppression filter values (39
Fig 3; abstract: Methods and corresponding systems for suppressing noise in an input signal include setting a minimum overall gain in a noise reduction processor for processing a first frame of data associated with the input signal. In response to a new minimum overall gain being set, the minimum overall gain in the noise reduction processor is replaced with the new minimum overall gain, and a second frame of data associated with the input signal is processed to suppress noise using the new minimum overall gain.;
38: Thus, the minimum overall gain is not a fixed constant; can be advantageously set as a function of time on a frame-by-frame basis under the control of noise suppressor controller); and
wherein the audio signal analyzer is configured 25to calculate a gain value from a frame of the audio signal as the characteristic of the audio signal (abstract; fig3; 38 calculates a gain;
28-42; 53-55).    

	The closest art of record however does not specifically teach:
Apparatus for processing an audio signal, comprising: 
an audio signal analyzer for analyzing an audio signal to determine a plurality of noise suppression filter values for a plurality of bands of the audio signal, 
wherein the audio signal analyzer is configured to determine the noise suppression filter values so that a noise suppression filter value is greater than or equal to a minimum noise suppression filter value, and so that the minimum noise suppression filter value depends on a characteristic of the audio signal; and 
a filter for filtering the audio signal, wherein the filter is adjusted based on the noise suppression filter values, 
wherein the audio signal analyzer is configured 
to calculate a gain value from a frame of the audio signal as the characteristic of the audio signal, and 2 150393174.1 
to determine the minimum noise suppression filter value according to a first mini-mum decision, the first minimum decision being dependent on a predetermined noise suppression filter value, and a result of a second minimum decision, the result of the second minimum decision being dependent on an inverse of the gain value, and a result of a maximum decision, the result of the maximum decision being de-pendent on the inverse of a predetermined distortion limit value, and a quotient of the predetermined noise suppression filter value and the gain value, or 
to calculate an amplitude information of the audio signal, and a gain value, as the characteristic of the audio signal, based on the amplitude information and a predetermined target value, to which the audio signal is adjusted to by means of the gain value, and 
to filter the audio signal with a psychoacoustic filter before calculation of the amplitude information, wherein the psychoacoustic filter is configured to comprise a first attenuation value for a first frequency range, and a second attenuation value for a second frequency range, and a third attenuation value for a third frequency range, and wherein the psychoacoustic filter is configured so that the second frequency range is between the first frequency range and the third frequency range, and wherein the psychoacoustic filter is configured so that the second attenuation value is smaller than the first attenuation value and the third attenuation value.



The additional independent claims are allowed for similar rationale and reasoning as claim 1.
The dependent claims are allowed as they further limit the parent claims.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAUN ROBERTS/
Primary Examiner, Art Unit 2657